Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2021 and 09/27/2021 have been considered by the examiner.
Oath/Declaration
Oath/Declaration as file 12/30/2020 is noted by the Examiner.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-4 and 8-23 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by “PSR (Polarimetric Scanning Radiometer)” (Provided by Applicant; Hereinafter PSR).
Regarding claim 1, PSR teaches a system for passive microwave remote sensing using at least one microwave radiometer (Figs. 2; Page 1; “PSR (Polarimetric Scanning Radiometer)”, the system comprising: 
a fixed body portion (Page 1; “PSR instrument”, the gimbal positioner); and 
a mobile body portion, the mobile body portion being configured for rotatably coupling with the fixed body portion for rotation about a rotation axis (Page 1; “PSR instrument” the scanhead drum), 
wherein the mobile body portion is configured for supporting the at least one microwave radiometer therein such that the at least one microwave radiometer rotates about the rotation axis (Page 1; Fig. 2; “PSR instrument”) when the mobile body portion is rotated about the rotation axis such that a polarization axis of the at least one radiometer is aligned with an earth axis (Page 1; Fig. 2; “PSR instrument”), and 
wherein the fixed body portion includes a motor mechanism for effecting rotation of the mobile body portion (Page 2; “PSR scanning mechanism”, the two-axis high-torque stepper motor).
Regarding claim 2, PSR further teaches the system of claim 1, wherein the mobile body portion comprises a plurality of body sections, each body section being configured for supporting the at least one microwave radiometer therein (Fig. 1; as the term “body section” is not further specified, the side walls  of the scanhead drum (the top and bottom walls of the drum cylinder) are identified with a “body section” each).
Regarding claim 3, PSR further teaches the system of claim 2, wherein each one of the plurality of body sections is configured to be interchangeably coupled with each other one of the plurality of body sections (Fig. 1; as the term “body section” is not further specified, the side walls  of the scanhead drum (the top and bottom walls of the drum cylinder) are identified with a “body section” each).
Regarding claim 4, PSR further teach the system of claim 2, wherein the plurality of body sections includes a first body section and a second body section, and wherein the first body section is configured to be independently rotatable with respect to the second body section (Fig. 1; as the term “body section” is not further specified, the side walls  of the scanhead drum (the top and bottom walls of the drum cylinder) are identified with a “body section” each).
Regarding claim 8, PSR further teaches the system of claim 1, the system further comprising a control system, an internal reference target (Pages 1-2; “Calibration”, “PSR instrument”), and a temperature measuring mechanism, wherein the at least one microwave radiometer is configured for observing an external calibration target and obtaining an external calibration measurement (Pages 1-2; “Calibration”, “PSR instrument”), wherein the temperature measuring mechanism is configured for observing the internal reference target and obtaining an internal calibration measurement (Pages 1-2; “Calibration”, “PSR instrument”), and wherein the control system is configured for using the internal calibration measurement and the external calibration measurement to calibrate the at least one microwave radiometer (Pages 1-2; “Calibration”, “PSR instrument”).
Regarding claim 9, PSR further teaches the system of claim 1, the system further comprising a control system, wherein the at least one microwave radiometer is configured for observing a first external calibration target and obtaining a first external calibration measurement, wherein the at least one microwave radiometer is configured for observing a second external calibration target and obtaining a second external calibration measurement, and wherein the control system is configured for implementing a calibration process using the first and second external calibration measurements to calibrate the at least one microwave radiometer without requiring use of an artificial calibration target (Page 4; discloses the use of two different external targets for calibrating  the microwave radiometer; see Page 4, under “PSR/A, “Scanning mechanism and instrument calibration”).
Regarding claim 10, PSR further teaches the system of claim 9, wherein the control system is further configured for controlling the at least one microwave radiometer for autonomously implementing the calibration process (Page 4; discloses the use of two different external targets for calibrating  the microwave radiometer; see Page 4, under “PSR/A, “Scanning mechanism and instrument calibration”).
Regarding claim 11, PSR further teaches the system of claim 9, wherein the control system is further configured for detecting a malfunction of the at least one microwave radiometer in accordance with the calibration process (Page 4; discloses the use of two different external targets for calibrating  the microwave radiometer; see Page 4, under “PSR/A, “Scanning mechanism and instrument calibration”).
Regarding claim 12, PSR further teaches the system of claim 11, wherein the at least one microwave radiometer includes a dual polarization radiometer, and wherein detecting the malfunction of the at least one microwave radiometer includes evaluation of zenith observations by the dual polarization radiometer (Page 4; discloses the use of two different external targets for calibrating  the microwave radiometer; see Page 4, under “PSR/A, “Scanning mechanism and instrument calibration”).
Regarding claim 13, PSR further teaches the system of claim 9, the system further comprising at least one internal reference target and a temperature measuring mechanism, wherein the at least one microwave radiometer and the temperature measuring mechanism are configured for cooperating to observing the at least one internal reference target and obtaining an internal calibration measurement, and wherein the control system is further configured for implementing the calibration process including comparing the first and second external calibration measurements with the internal calibration measurement for assessing an accuracy of the first and second external calibration measurements and using the first and second external calibration measurements and the internal calibration measurement to maintain accurate calibration of the at least one microwave radiometer (Page 4; discloses the use of two different external targets for calibrating  the microwave radiometer; see Page 4, under “PSR/A, “Scanning mechanism and instrument calibration”).
Regarding claim 14, PSR further teaches the system of claim 13, wherein the control system is further configured for autonomously implementing the calibration process (Page 4; discloses the use of two different external targets for calibrating  the microwave radiometer; see Page 4, under “PSR/A, “Scanning mechanism and instrument calibration”).
Regarding claim 15, PSR further teaches the system of claim 1, wherein the mobile body portion is configured for retrieving radiant flux of electromagnetic radiation in one or more polarizations from one or more angles aligned with a naturally occurring polarization signal in an observed environment (Page 3; “PRS/S).
Regarding claim 16, PSR further teaches the system of claim 1, wherein the mobile body portion is configured for protecting the at least one radiometer from at least one of water, hydrometeors, and particulates (Page 2; “PSR scanning mechanism”, the dry gas system).
Regarding claim 17, PSR further teaches the system of claim 1, wherein the mobile body portion is configured for supporting the at least one radiometer such that the at least one radiometer includes first and second radiometers capable of simultaneously observing an environment with substantially co-located beams (Fig. 2; Page 1; “PSR instrument”).
Regarding claim 18, PSR further teaches the system of claim 1, wherein the mobile body portion is further configured for supporting the at least one radiometer for enabling the at least one radiometer to operate in at least one of an imaging mode and a sounding mode (Page 1; “PSR (Polarimetric Scanning Radiometer”; Page 4, “PRS/S configuration”).
Regarding claim 19, PSR further teaches the system of claim 1, wherein the fixed body portion and the mobile body portion are further configured for a long term operation near an ocean surface (Fig. 1; as the term “body section” is not further specified, the side walls  of the scanhead drum (the top and bottom walls of the drum cylinder) are identified with a “body section” each).
Regarding claim 20, PSR further teaches the system of claim 1, wherein the fixed body portion and the mobile body portion are configured for operating during precipitation (Fig. 1; as the term “body section” is not further specified, the side walls  of the scanhead drum (the top and bottom walls of the drum cylinder) are identified with a “body section” each).
Regarding claim 21, PSR teaches a method for remote sensing using a remote sensing system (Figs. 2; Page 1; “PSR (Polarimetric Scanning Radiometer)”, the method comprising:
providing a fixed body portion (Page 1; “PSR instrument”, the gimbal positioner) and a mobile body portion as part of the passive microwave remote sensing system (Page 1; “PSR instrument” the scanhead drum), the mobile body portion being configured for supporting at least one microwave radiometer therein (Page 1; Fig. 2; “PSR instrument”) and being rotatably coupled with the fixed body portion for rotation about a mobile body axis over a range of rotation angles (Page 1; Fig. 2; “PSR instrument”) such that the at least one radiometer is thereby rotated about the mobile body axis while sensing incoming radiant flux of electromagnetic radiation incident thereon over the range of rotation angles (Page 3; “PRS/S).
Regarding claim 22, PSR further teaches the method of claim 21, wherein the at least one radiometer includes an antenna, a receiver, and a data acquisition system (Page 3; “PRS/A”, feedhorn), and the method further comprising: using the antenna, focusing incoming radiant flux of electromagnetic radiation to the receiver (Page 3; “PRS/A”, feedhorn); using the sensor, converting the incoming radiant flux of electromagnetic radiation to a signal readable by the data acquisition system (Page 3; “PRS/A”, feedhorn); and using the data acquisition system, reading the signal (Page 3; “PRS/A”, feedhorn).
Regarding claim 23, PSR further teaches the method of claim 22, further comprising: providing at least one internal calibration standards for the at least one radiometer (Pages 1-2; “Calibration”, “PSR instrument”); determining whether an external calibration opportunity has been detected; if a calibration opportunity has been detected, scanning a first external calibration target and a second external calibration target with the at least one radiometer to generate first and second external calibration target scans, measuring a temperature of the internal calibration standard, determining an adjustment to the internal calibration standard based on the first external calibration target scan and the second external calibration target scan (Pages 1-2; “Calibration”, “PSR instrument”), so as to determine a most accurate calibration basis, and using the most accurate calibration basis for calibrating the at least one radiometer (Pages 1-2; “Calibration”, “PSR instrument”).
Allowable Subject Matter
7.	Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REASONS FOR ALLOWANCE
8.	The following is an examiner’s statement of reasons for allowance:
9.	Regarding claim 5, the prior art does not teach or suggest, in combination with the rest of the limitations of claims 1, 2 and 4,
“…wherein the first body section supports a first microwave radiometer and the second body section supports a second microwave radiometer, wherein the first microwave radiometer is configured to operate at a first band of electromagnetic spectrum, and wherein the second microwave radiometer is configured to operate at a second band of electromagnetic spectrum, different from the first band.”
10.	Claim 6 is also objected as it further limits objected claim 5.
11.	Regarding claim 7, the prior art does not teach or suggest, in combination with the rest of the limitations of claims 1, 2 and 4,
“…wherein the first body section supports a first microwave radiometer and the second body section supports a second microwave radiometer, wherein the first microwave radiometer is configured to operate at a first band of electromagnetic spectrum, and wherein the second microwave radiometer is also configured to operate at the first band of electromagnetic spectrum to provide at least one of higher spatial resolution and improved sampling performance as compared to another system without the second microwave radiometer.”
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
De Maagt et al. US 2008/0007451 - The radiometer has a signal processing unit (SP1) calculating a bi-dimensional sample group of a radiation emission visibility function by cross correlation of signals received by receiving elements. 
Bailey et al. US 2022/0102847 - A deployable electromagnetic radiation antenna system for extraterrestrial deployment of an electromagnetic radiation directing surface, the deployable electromagnetic radiation antenna system comprising is provided.
Shylo et al. US 2012/0062411 - The antenna has a rotating waveguide adapter for providing output for the antenna.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867